COLLIER, C. J.
A capias ad satisfaciendum, being issued by a Justice of the Peace of Barbour, against the body of George Rowlln, he was arrested by a constable, and committed to the jail of that county; thereupon, the prisoner executed a bond, with Elisha Davis, his surety, conditioned to keep the prison bounds. This bond was endorsed, “ forfeited,” by the jailor; whereupon, the Justice wlio issued the ca sa, immediately issued a summons to Rowlin and Davis, to appear before him, and shew cause why execution should not issue against them, on the judgment in favor of the defendant in error. On the return of the summons, the Justice rendered a judgment against Davis, from which he appealed, and executed abond with Black, as surety; conditioned, for the successful prosecution of the appeal in the Circuit Court of Barbour. The Circuit Court having given a judgment against the defendant and his security, they, joined in a prosecution of a writ to this Court
The statute is explicit in requiring that where a prison-bounds bond is taken, in consequence of process issued by a Justice of the Peace, the “same shall be filed in the clerk’s office of the County Court;” and that “it shall be lawful for the Court, where such bond is lodged, upon motion of the party for whom such execution issued, to grant judgment and award execution 'against such person and his securities, &c., for the debt or damages, and costs,” &c. Aik. Dig. 351.
There is no .statute which authorizes the proceeding before *132the Justice of the Peace: The Circuit Court should have quashed it, and for entertaining the cause, its judgment is reversed.